UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) March 6, 2013 BASSETT FURNITURE INDUSTRIES, INCORPORATED (Exact name of registrant as specified in its charter) VIRGINIA 0-209 54-0135270 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 3 BASSETT, VIRGINIA (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code 276/629-6000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders The Companys 2013 annual meeting of shareholders was held on March 6, 2013. As of the record date for the meeting, the Company had 10,844,152 of common stock outstanding, each of which is entitled to one vote. According to the final voting results, all director nominees were elected. The voting tabulation was as follows: Nominee Votes For Votes Withheld Votes Abstain Broker Non- Vote Peter W. Brown, M.D. 7,640,393 181,899 - 2,044,417 Kristina Cashman 7,635,395 186,897 - 2,044,417 Paul Fulton 7,607,848 214,444 - 2,044,417 Howard H. Haworth 7,618,781 203,511 - 2,044,417 George W. Henderson, III 7,635,282 187,010 - 2,044,417 J. Walter McDowell 7,650,021 172,271 - 2,044,417 Dale C. Pond 7,458,538 363,754 - 2,044,417 Robert H. Spilman, Jr. 7,628,613 193,679 - 2,044,417 William C. Wampler, Jr. 7,658,178 164,114 - 2,044,417 William C. Warden, Jr. 7,638,249 184,043 - 2,044,417 At the annual meeting, the shareholders also voted on three proposals: 1. Ratification of Ernst & Young LLP as the Companys Independent Registered Public Accounting Firm. The final tabulation was as follows: Proposal Votes For Votes Against Votes Abstain Broker Non-Vote Ratification of Ernst & Young LLP 9,796,050 60,165 10,493 - 2. To consider and act on an advisory vote regarding the approval of the compensation paid to certain executive officers. The final tabulation was as follows: Proposal Votes For Votes Against Votes Abstain Broker Non-Vote Approval of officer compensation 7,527,605 126,592 168,095 2,044,417 3. To consider and act on an advisory vote regarding the frequency of stockholder approval of the compensation paid to certain executive officers. The final tabulation was as follows: Proposal 1 Year 2 Years 3 Years Abstain Broker Non-Vote Frequency of approval 6,828,540 93,574 713,126 - 2,044,417 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BASSETT FURNITURE INDUSTRIES, INCORPORATED Date: March 7, 2013 By: /s/ J. Michael Daniel J. Michael Daniel Title:Senior Vice President  ChiefFinancial Officer
